                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                        RALEIGH, NORTH CAROLINA

                   THE HONORABLE JAMES C. DEVER III
             CHIEF UNITED STATES DISTRICT JUDGE PRESIDING

 Motions to continue, either by attorneys or the United States Probation Office, are to be
 submitted to the court at least five (5) business days prior to the beginning of a session,
  absent exigent circumstances. Motions to continue filed after the deadline will not be
    considered until counsel appears for the hearing at the scheduled date and time.

                     CRIMINAL SESSION COMMENCING ON
                    MONDAY, OCTOBER 22, 2018 AT 11:30 A.M.

Please notify the Clerk's Office if an interpreter is required and has not been noted on the
calendar.

MONDAY, OCTOBER 22, 2018 AT 11:30 A.M.
REVOCATION OF SUPERVISED RELEASE
FREEMAN, Terrance Gerard                                            5:08-CR-32-1-D
    AUSA: Gabriel J. Diaz                                           *Detention/Revocation*
    ATTY: Cindy J. Bembry

BRYANT, Jamie Ray                                                   5:11-CR-288-1-D
    AUSA: Felice Corpening                                          *Detention/Revocation*
    ATTY: Cindy J. Bembry


MONDAY, OCTOBER 22, 2018 AT 2:00 P.M.
SENTENCING
STEVENSON, Lamont James                                             7:10-CR-1-1-D
    AUSA: Scott A. Lemmon                                           *Detention/Revocation*
    ATTY: Cindy J. Bembry

FRAZIER, Magaly                                                     7:17-CR-78-1-D
    AUSA: Mark J. Griffith                                          *Detention/Revocation*
    ATTY: Cindy J. Bembry

                                                                                        Page 1 of 6
               Case 5:18-cr-00326-D Document 14 Filed 10/12/18 Page 1 of 6
MADISON, Lawrence Anthony                                      7:17-CR-78-2-D
   AUSA: Mark J. Griffith                                      *Detention/Revocation*
   ATTY: Jerry W. Leonard


TUESDAY, OCTOBER 23, 2018 AT 9:00 A.M.
ARRAIGNMENTS
NAME                                            PAGE              FILE NO.
GIERBOLINI, Miguel Angel                          1            5:18-CR-176-2-D
**INTERPRETER NEEDED**
     AUSA: Nicholas J. Regalia
     ATTY: Leza L. Driscoll

VASQUEZ, Guadalupe                                 2           7:18-CR-139-1-D
**INTERPRETER NEEDED**
     AUSA: Sebastian Kielmanovich
     ATTY: Robert E. Waters

LANDEROS-MIRELES, Juan Franciso                    3           5:18-CR-325-1-D
**INTERPRETER NEEDED**                                         *Criminal Information*
     AUSA: Sebastian Kielmanovich
     ATTY: James E. Todd, Jr.

MOLINA-PENA, Hector                                4           5:18-CR-307-1-D
**INTERPRETER NEEDED**
     AUSA: Gabriel J. Diaz
     ATTY: James E. Todd, Jr.

RIOS-LOPEZ, Victor Rodolfo                         5           5:18-CR-339-1-D
**INTERPRETER NEEDED**
     AUSA: Gabriel J. Diaz
     ATTY: James E. Todd, Jr.

VELASQUEZ, Enil Ramon Montoya                      6           7:18-CR-144-1-D
**INTERPRETER NEEDED**
     AUSA: Bradford Knott
     ATTY: Sonya M. Allen


                                                                                    Page 2 of 6


             Case 5:18-cr-00326-D Document 14 Filed 10/12/18 Page 2 of 6
BREWSTER, Roger                                    7           5:18-CR-83-1-D
    AUSA: Daniel W. Smith
    ATTY: Sonya M. Allen

DURHAM, Roy Daniel                                 8           5:18-CR-167-1-D
    AUSA: Daniel W. Smith
    ATTY: Diana H. Pereira

ROMANOWSKI, Daniel Tudeusz                         9           5:18-CR-326-1-D
   AUSA: Sebastian Kielmanovich                                *Criminal Information*
   ATTY: Stephen C. Gordon

JOHNSON, Kerry Allen                               10          4:18-CR-22-1-D
    AUSA: John H. Bennett
    ATTY: Deirdre A. Murray

MCNEILL, Tommy Lamont                              11          5:18-CR-99-1-D
   AUSA: Scott A. Lemmon
   ATTY: Joseph H. Craven

WATSON IV, Thornton Lewis                          12          5:18-CR-315-1-D
   AUSA: Scott A. Lemmon
   ATTY: Damon J. Chetson

EVANS, Shantevia Faith                             13          5:18-CR-315-2-D
    AUSA: Scott A. Lemmon
    ATTY: Mark A. Perry

BROWN, Amir Jamel                                  14          5:18-CR-62-1-D
   AUSA: William M. Gilmore
   ATTY: Diana H. Pereira

SINGLETARY, Christopher Rayquaz                    15          5:18-CR-97-1-D
    AUSA: Donald Pender
    ATTY: Diana H. Pereira




                                                                                    Page 3 of 6


             Case 5:18-cr-00326-D Document 14 Filed 10/12/18 Page 3 of 6
ALSTON, Quiterrious                                 16          5:18-CR-266-1-D
    AUSA: S. Katherine Burnette
    ATTY: Diana H. Pereira

HOPE, Corey Montaque                                17          5:18-CR-177-1-D
    AUSA: S. Katherine Burnette
    ATTY: Halerie F. Mahan / Eric Brignac

SHOLAR, Brian                                       18          7:18-CR-129-1-D
    AUSA: Timothy M. Severo
    ATTY: Mary J. Darrow

JOHNSON, Alicia                                     19          7:18-CR-132-1-D
    AUSA: Timothy M. Severo
    ATTY: Laura E. Beaver

BYRD, Travis Brock                                  20          5:18-CR-204-2-D
    AUSA: Laura S. Howard
    ATTY: Geoffrey W. Hosford

GERALD, Marqui Ramano                               21          5:18-CR-204-6-D
    AUSA: Laura S. Howard
    ATTY: Wayne B. Eads

SEIDEL, Steven Ray                                  22          5:18-CR-204-9-D
    AUSA: Laura S. Howard
    ATTY: William M. Dowling

DAVIS, Qiana Lagail                                 23          5:18-CR-204-11-D
    AUSA: Laura S. Howard
    ATTY: Brett T. Wentz

JENKINS, Randon Austin                              24          7:18-CR-6-1-D
    AUSA: Laura S. Howard
    ATTY: Rosemary Godwin




                                                                                Page 4 of 6
              Case 5:18-cr-00326-D Document 14 Filed 10/12/18 Page 4 of 6
TUESDAY, OCTOBER 23, 2018 AT 2:00 P.M.
SENTENCING
HOLDEN JR., Robert Lee                                          5:17-CR-104-1-D
    AUSA: James J. Kurosad
    ATTY: Damon J. Chetson

TURNER, Sh-Kill                                                 5:18-CR-117-1-D
    AUSA: John H. Bennett
    ATTY: Deirdre A. Murray

JACOBS, Marque                                                  5:18-CR-43-1-D
    AUSA: Erin C. Blondel
    ATTY: Deirdre A. Murray

HERRING, Woodie Lamont                                          5:18-CR-104-1-D
    AUSA: Erin C. Blondel
    ATTY: Robert E. Waters

YATES, Demetrick Antwana                                        7:18-CR-29-1-D
    AUSA: Laura S. Howard
    ATTY: Joseph H. Craven


WEDNESDAY, OCTOBER 24, 2018 AT 9:00 A.M.
SENTENCING
LEE, Arlina Hendrix                                             2:18-CR-12-1-D
     AUSA: Scott A. Lemmon
     ATTY: Halerie F. Mahan

COLEMAN, Cayle Marcus                                           5:17-CR-38-1-D
    AUSA: Scott A. Lemmon
    ATTY: Cindy H. Popkin-Bradley

SAVAGE, Tyrone                                                  4:17-CR-63-1-D
    AUSA: Melissa B. Kessler
    ATTY: Christopher J. Locascio




                                                                             Page 5 of 6
              Case 5:18-cr-00326-D Document 14 Filed 10/12/18 Page 5 of 6
ADAMS, Jackie Victor                                            5:07-CR-26-1-D
   AUSA: Jane J. Jackson                                        *Re-sentencing*
   ATTY: Sherri R. Alspaugh


THURSDAY, OCTOBER 25, 2018 AT 1:00 P.M.
SENTENCING
RUDOLPH, Jabarr Ryeheine                                        7:16-CR-116-11-D
    AUSA: Bradford Knott / Tobin W. Lathan
    ATTY: Thomas R. Wilson

ALLEN, Erica Diane                                              7:18-CR-74-2-D
    AUSA: Bradford Knott
    ATTY: James L. Allard, Jr.

WHITLEY, Ron Christopher                                        5:16-CR-256-1-D
    AUSA: Edward D. Gray                                        *Re-sentencing*
    ATTY: Lauren H. Brennan

JONES, Shelton Jamaal                                           5:17-CR-286-1-D
    AUSA: Edward D. Gray
    ATTY: A. Patrick Roberts

ALLEN, Michael Jamal                                            5:18-CR-249-1-D
    AUSA: Edward D. Gray                                        5:14-CR-221-1-D
    ATTY: Alex R. Williams                                      *Sentencing/Revocation*




                                                                                    Page 6 of 6
              Case 5:18-cr-00326-D Document 14 Filed 10/12/18 Page 6 of 6
